Citation Nr: 0113445	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  99-15 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of the cervical, dorsal and lumbar spine. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension. 

3.  Entitlement to service connection for a disability 
claimed to be manifested by  memory loss and disorientation.

4.  Entitlement to service connection for vertigo.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to April 
1956, and from July 1956 to February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Louisville, Kentucky 
(RO), which denied the benefits sought on appeal.   

Effective November 20, 2000, a new law was promulgated, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which in effect, eliminated 
the need to establish that a claim was well grounded.  It 
also expanded the law relating to the duty to assist, and the 
need for notice to the veteran concerning searching for and 
obtaining records, substantiating claims, and completing an 
application for compensation benefits. The law applies to all 
claims pending on the date of enactment.  Pursuant to the 
VCAA, there is now an expanded duty to assist the veteran.  
Accordingly, the case is now being reviewed by the Board 
based on all the evidence of record, and all pertinent laws, 
regulations, and Court decisions.

The veteran's claims for service connection for vertigo and 
diabetes mellitus, and for a TDIU, are addressed in the 
remand section of this decision.

In a June 1999 VA Form 9, the veteran appears to have raised 
claims for increased ratings for his service-connected 
disabilities of (1) bilateral sensorineural hearing loss; (2) 
residuals of adenocarcinoma, prostate following surgery, with 
impotence; (3) tinnitus; (4) hiatal hernia with 
gastroesophageal reflux, history of duodenal ulcer; and (5) 
skin lesion, left lateral knee, status post excision, 
ganglion cyst.  These matters are referred to the RO for 
clarification and appropriate action.


FINDINGS OF FACT

1.  A November 1998 Board decision denied service connection 
for arthritis of the cervical, dorsal and lumbar spine and 
hypertension.

2.  The evidence added to the record since the November 1998 
Board decision consists of (i) lay statements from the 
veteran, family members, and a past employer; (ii) private 
medical records from August 1989 to apparently March 1999; 
documents associated with claims with the Social Security 
Administration and with the Cabinet for Human Resources of 
the Commonwealth of Kentucky; (iii) VA medical records from 
March and May 1998; (iv) the transcript of an August 1999 
hearing; and (v) an U.S. Army health clinic outpatient 
treatment record from September 1992.

3.  The evidence submitted since the last final decision is 
either not new or is not so significant that it must be 
considered in order to fairly decide the merits of the claims 
for service connection for arthritis of the cervical, dorsal 
and lumbar spine and for hypertension.  

4.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim of 
entitlement to service connection for memory loss and 
disorientation, and in this regard all relevant evidence 
necessary for an equitable resolution of the veteran's appeal 
has been obtained by the RO.

5.  The medical evidence does not establish a disability 
manifested by memory loss and disorientation.


CONCLUSIONS OF LAW

1.  Evidence added to the record since the November 1998 
Board decision, denying service connection for arthritis of 
the cervical, dorsal and lumbar spine and for hypertension, 
is not new and material.  The claims may not be reopened and 
the prior Board decision remains final.  38 U.S.C.A. §§ 5108, 
7105(c) (West 1991); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103, 
20.1104 (2000). 

2.  Service connection for a disability claimed as manifested 
by memory loss and disorientation is not warranted because no 
such disability which was incurred in or aggravated by 
service has been documented.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.304, 4.125 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claims

As an initial matter, the Board observes that statutory duty 
of the VA to assist the veteran with the development of facts 
pertinent to a claim under the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) is 
limited to new claims for compensation and not applicable to 
claims to reopen, as here.  VA, however, has a responsibility 
to attempt to obtain relevant, available evidence from any 
new source identified by the claimant in the case of a claim 
to reopen.  In this case, the veteran has not identified any 
additional sources of evidence or additional pertinent 
medical records which might be obtained and which would be 
pertinent to these claims.  As such, the Board finds that no 
further development is warranted prior to determining whether 
these claims should be reopened.

Generally, a final decision issued by a RO or by the Board 
may not thereafter be reopened and allowed, and a claim 
predicated on the same factual basis may not be considered.  
38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 2000); see also 
38 C.F.R. §§ 20.302, 20.1103, 20.1104 (2000).  The exception 
to this rule is 38 U.S.C.A. § 5108 (West 1991), which states, 
in part, that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a) (2000); see generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran appealed a January 1996 rating decision in which 
claims for service connection for arthritis of the cervical, 
dorsal and lumbar spine and for hypertension were denied.  A 
subsequent November 1998 Board decision affirmed those 
determinations, which therefore became final.  See 38 C.F.R. 
§ 20.1104.  

On the basis of the foregoing, the Board finds that the last 
final decision regarding the claimed disabilities of 
arthritis of the cervical, dorsal and lumbar spine and of 
hypertension, was issued by the Board in November 1998.  
Therefore, the evidence that must be considered in 
determining whether new and material evidence has been 
submitted in this case is the evidence added to the record 
since November 1998.  

The Board has reviewed the record and observes that the 
evidence added since the November 1998 Board decision 
includes: (i) lay statements from the veteran, family 
members, and a past employer; (ii) private medical records 
from August 1989 to apparently March 1999; documents 
associated with claims with the Social Security 
Administration and with the Cabinet for Human Resources of 
the Commonwealth of Kentucky; (iii) VA medical records from 
March and May 1998; (iv) the transcript of an August 1999 
hearing; and (v) a U.S. Army health clinic outpatient 
treatment record from September 1992.  

Initially, the Board observes that the recently submitted 
copies of private medical records are either essentially 
redundant of previous evidence showing a present disability 
of hypertension and arthritis of the spine; are merely copies 
of previous records; or do not pertain to the claimed 
hypertension or arthritis disabilities.  The VA medical 
records of March and May 1998, and the U.S. Army health 
clinic outpatient treatment record from September 1992, are 
clearly not pertinent to the claimed disabilities.  These 
records provide evidence which is either redundant or not 
pertinent, and therefore not new and material.  

The lay statements from the veteran, his family and past 
employer, and hearing testimony from the veteran, do not in 
any way suggest that the veteran or these other people 
possess the requisite level of medical expertise needed to 
render a competent medical opinion or diagnosis.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1998) (lay persons are generally not capable "of 
opining on matters requiring medical knowledge, such as the 
condition causing or aggravating the symptoms"); YT v. 
Brown, 9 Vet. App. 195, 201 (1996) (generally, the only 
requirement for competency to provide medical evidence is 
that the person be a licensed health care professional).  
This evidence, while new, is not material, as it does not 
bear directly and substantially on the question of the 
etiology of current disabilities of arthritis of the 
cervical, dorsal and lumbar spine, or of hypertension.

The documents associated with claims with the Social Security 
Administration and with the Cabinet for Human Resources of 
the Commonwealth of Kentucky, do not contain medical evidence 
addressing whether a current disability is related to 
service.  Therefore, this evidence, while new, is not 
material, as it does not bear directly and substantially on 
the question of the etiology of current disabilities of 
arthritis of the cervical, dorsal and lumbar spine, or of 
hypertension.

Thus, the recently received evidence discussed above includes 
no new competent information with respect to the etiology of 
any current disabilities of arthritis of the cervical, dorsal 
and lumbar spine, or of hypertension.  Thus, the evidence 
added to the record since November 1998 is not "new and 
material," and the previously denied claims cannot be 
reopened.  

Memory loss and disorientation Claim

As noted above, the VA shall make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In this 
case the record contains the veteran's service records, post-
service VA and non-VA treatment reports, VA examination 
reports with relevant medical opinions, service department 
reports, and statements and a transcript of hearing testimony 
from the veteran.  Additionally, the veteran has been 
apprised of the evidence needed to substantiate his claims.  
See Statements of the Case and Supplemental Statements of the 
Case issued during the pendency of the appeal.  Accordingly, 
the VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  

The veteran asserts that service connection is warranted for 
memory loss and disorientation.  During his August 1999 
hearing, his representative asserted that this was related to 
his claimed [but not service-connected] hypertension and 
vertigo disabilities.  Service connection suggests many 
factors, but basically it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
or if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  There must be medical 
evidence of a nexus relating an inservice disease or injury 
and any current disability. Caluza v. Brown, 7 Vet. App. 498 
(1995), Grottveit v. Brown, 5 Vet. App. 91 (1993). 

With chronic disease shown as such in service (or within the 
presumptive period) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestations of 
joint pain or any symptoms in service will permit service 
connection, first shown as a clear-cut clinical entity at 
some later date.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303.  Certain chronic disabilities, 
such as arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service. 38 U.S.C.A. §§ 1101, 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  In addition, the U. 
S. Court of Appeals for Veterans Claims (the Court) in Allen 
v. Brown, 7 Vet. App. 439 (1995), has determined that if a 
service connected disability is aggravating a non-service 
connected disability, service connection is in order for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  

Initially, it should be noted that all relevant evidence 
necessary for an equitable disposition of the veteran's claim 
is of record, and the veteran has received notice as to 
attempts to obtain evidence, complete his application, and 
substantiate his claim.  Veterans Claims Assistance Act of 
2000, Public Law 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 5107).  

The medical evidence does not establish a current diagnosis 
of a disability with associated memory loss and/or 
disorientation.  Despite the veteran's current claim, the 
service records clearly show that during service, there were 
no referable complaints, treatment or findings.  At his 
January 1973 retirement examination, the veteran denied any 
history of related symptomatology; and on examination, the 
examiner made no pertinent abnormal evaluations. 

The medical evidence since service includes reports of 
private and VA treatment  from August 1989 and thereafter 
into the late 1990's; a U.S. Army health clinic outpatient 
treatment record from September 1992; and reports of VA 
examinations in January 1995, July 1997, March 1998 and May 
1998.  The pertinent evidence of record also includes lay 
statements from the veteran, family members, and a past 
employer; documents associated with claims with the Social 
Security Administration and with the Cabinet for Human 
Resources of the Commonwealth of Kentucky; and the 
transcripts of two hearings.  

During a January 1995 VA general examination, the veteran 
made no complaints of having memory loss or disorientation.  
On examination, he was found to be oriented times three, had 
good comprehension and was able to respond to questions 
appropriately.  He had good memory recall and was a good 
historian.  No psychiatric or personality disorder was noted, 
and no referable diagnoses were made.  VA treatments records 
show that in August 1996 the veteran complained of having 
decreased memory function.  

None of the claims file records, however, contain medical 
evidence showing a diagnosis of any disability with 
associated memory loss or disorientation; and hence the 
evidence also cannot establish a causal connection between 
this claimed disability and service or a service-connected 
disability.  There is no diagnosis of such disability.  
Moreover, none of the medical evidence purports to relate a 
claimed memory loss and disorientation disability to service 
or to a service-connected disability.  

While the veteran believes that he has memory loss or 
disorientation, which is etiologically related to his 
service, he is not competent to make such a medical 
determination.  Where the determinative issue involves 
medical causation, competent medical evidence to that effect 
is required.  Grottveit v. Brown, supra.

Given the absence of a current diagnosis of a disability of 
memory loss and disorientation, when analyzing the 
credibility and probative value of the evidence presented, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim, and is not in equipoise.  The 
appeal is therefore denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2098-2099 (2000) (to be codified as amended at 38 
U.S.C. § 5107).  


ORDER

New and material evidence having not been submitted, the 
previously denied claims for service connection for arthritis 
of the cervical, dorsal and lumbar spine remain final; the 
appeal is denied. 

New and material evidence having not been submitted, the 
claim for service connection for hypertension, remains final; 
the appeal is denied. 

Entitlement to service connection for a disability claimed to 
be manifested by  memory loss and disorientation is denied.


REMAND

The veteran claims entitlement to service connection for 
vertigo and diabetes mellitus.  He also claims entitlement to 
a total rating based on unemployability due to service-
connected disabilities (TDIU).  

As noted previously in this decision, the VCAA became 
effective during the pendency of this claim.  Among other 
changes in the law, this statute, in effect, eliminated the 
need to establish that a claim was well grounded.  It also 
expanded the law relating to the duty to assist, and the need 
for notice to the veteran concerning searching for and 
obtaining records, substantiating claims, and completing an 
application for compensation benefits.  The law applies to 
all claims pending on the date of enactment.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  An April 1999 RO rating decision and 
subsequent June 1999 statement of the case shows that the RO 
determined that the claim for service connection for diabetes 
mellitus was not well-grounded because there was no evidence 
of a nexus between that disability and service.  Those 
determinations also denied service connection for vertigo on 
the basis that there was no medical evidence confirming a 
diagnosis of vertigo.  

The medical evidence includes a March 1994 statement from 
Orson L. Arvin, M.D., which noted that the veteran was 
receiving treatment including for diabetes and dizziness.  A 
January 1995 VA hospital record contains a diagnosis of non-
insulin dependent diabetes mellitus.  The report of a January 
1995 VA examination shows that after examination, a diagnosis 
of diabetes mellitus was made.   Thus there is evidence of 
current disabilities of vertigo and diabetes mellitus.  
However, despite the veteran's current claims, there is no 
competent evidence to relate these claimed disabilities to 
service.  The medical evidence fails to establish a 
continuity of symptomatology since service or fails to 
provide any medical opinion or other medical evidence 
establishing an etiological link, or nexus, between any 
current diabetes mellitus or vertigo, and the veteran's 
service or service-connected disability.

However, because of the change in the law brought about by 
the VCAA, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096-2099 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the VA regional office (RO) has 
not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  The Board finds 
that on review of the claims file that there may not have 
been a complete compliance under VCAA, as to the duty of the 
VA to assist, and the duty to provide notice to the veteran 
concerning searching for and obtaining records substantiating 
his claim.  

Most importantly, there is no indication in the record that 
any VA examiner has been requested to provide an opinion as 
to whether there is a nexus between any current diabetes 
mellitus or vertigo, and the veteran's service or a service-
connected disability.  In this regard, the Board believes 
that veteran should be examined to determine the nature and 
etiology of his diabetes mellitus and vertigo, and to obtain 
an opinion commenting on the probability of an etiological 
relationship between these disabilities and service, or any 
of his established service-connected disabilities.  

The Board notes that pursuant to 38 C.F.R. § 3.307(a)(6)(iii) 
(2000), a veteran who served in Vietnam and develops a 
disease listed in 38 C.F.R. § 3.309(e) (2000) is presumed to 
have been exposed to herbicides.  A review of the veteran's 
DD Form 214 pertaining to his period of service from July 
1964 to July 1968 shows that he did serve in Vietnam during 
that period of service.  In January 2001, VA published in the 
Federal Register a proposal to amend 38 C.F.R. § 3.309(e), to 
add type II diabetes to the list of diseases which may be 
presumptively recognized as service connected based on 
exposure to herbicides.  See 66 Fed. Reg. 2376-2379 (2001).  
While the comment period for this proposed regulatory 
amendment ended in March 2001, it is not yet effective.  
However, the RO should be aware of this impending change to 
38 C.F.R. § 3.309(e), which could significantly affect the 
outcome of the veteran's diabetes mellitus claim. 

The veteran is seeking entitlement to a total rating based on 
unemployability due to service-connected disabilities (TDIU).  
Total disability meriting a 100 percent schedular rating 
exists when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  38 
C.F.R. §§ 3.340(a)(1), 4.15 (2000); see also Gary v. Brown, 7 
Vet. App. 229, 231 (1994).  Where the schedular disability 
rating is less than 100 percent, a total disability rating 
based on individual unemployability may nonetheless be 
assigned if a veteran is rendered unemployable as a result of 
service-connected disabilities, provided that certain 
regulatory requirements are satisfied.  See 38 C.F.R. §§ 
3.341(a), 4.16(a); Gary, supra; Holland v. Brown, 6 Vet. App. 
443, 446-47 (1994). 

Pursuant to 38 C.F.R. § 4.16(a), a total disability rating 
may be assigned, where the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability, provided that, if there is only one such 
disability, the disability shall be rated at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).  

In this case, the veteran's service-connected disabilities 
and respective disability ratings consist of postoperative 
residuals of carcinoma of the prostate, evaluated as 40 
percent disabling; tinnitus, 10 percent; hiatal hernia with 
gastroesophageal reflux, history of duodenal ulcer, 10 
percent; skin lesion of the left lateral knee, status post 
excision, ganglion cyst, a noncompensable rating; and 
bilateral sensorineural hearing loss, a noncompensable 
rating.  The combined disability evaluation is 50 percent.  
See 38 C.F.R. § 4.25 (2000).  The individual disability 
evaluations and the combined disability evaluation do not 
meet the criteria for a total disability evaluation under 38 
C.F.R. § 4.16(a) (2000), and the Board has therefore 
considered whether an extra-schedular evaluation, under 38 
C.F.R. § 4.16(b) (2000), is in order.

In this case, in an undated statement, which the veteran 
indicated was associated with treatment in March 1999, Marta 
Hayne, M.D., noted that the veteran had completed therapy for 
carcinoma of the prostate in June 1995.  Dr. Hayne noted that 
the veteran underwent prostatectomy followed by radiation 
therapy, and currently continued to have fecal and urinary 
incontinence and bilateral hip pain on walking.  Dr. Hayne 
opined that due to these problems, the veteran was unable to 
work at this time.  

In light of this opinion that the veteran is unable to work 
due to his service-connected residuals of adenocarcinoma of 
the prostate, and because of the change in the law brought 
about by the VCAA, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat.  2096-2099 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

Further, during the most recent VA genitourinary examination, 
in May 1998, the examiner did not comment on the veteran's 
employability as a result of the service-connected residuals 
of adenocarcinoma of the prostate.  Moreover, it is not clear 
whether the March 1999 opinion reflects a worsening of the 
veteran's disability.  In this situation, the Board may not 
reject the veteran's claim for a TDIU without producing 
evidence, as distinguished from mere conjecture, that the 
veteran's disability does not prevent him from performing 
work that would produce sufficient income to be other than 
marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing 
Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the 
United States Court of Appeals for Veterans Claims (Court) 
specifically stated that VA has a duty to supplement the 
record by obtaining an examination which includes an opinion 
on what effect the appellant's service-connected disability 
has on his ability to work.  Friscia, at 297, citing 38 
U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a); Beaty, 6 Vet. App. at 538; and Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  The Board is of the opinion that 
the veteran should be reexamined by VA, as specified in 
greater detail below and to include pertinent opinion bearing 
on the veteran's claim for a TDIU (in accordance with Beaty 
v. Brown, 6 Vet. App. 532 (1994)), before an appellate 
decision is rendered. 

The duty to assist includes assisting the veteran with 
obtaining and developing facts and evidence to support his 
claims.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  It also 
includes conducting a thorough and contemporaneous medical 
examination that takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991); 38 C.F.R. § 4.2 (2000).  Therefore, 
the veteran should be provided an opportunity to provide 
further evidence pertinent to his claims prior to any 
examination. 

The RO also should generally take all further appropriate 
action to ensure compliance with the provisions for notice 
and assistance to the claimant of the recently enacted 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the veteran 
with an explanation concerning the 
evidence necessary to substantiate a 
claim for service connection for diabetes 
mellitus and for vertigo; and to 
substantiate a claim for TDIU.  The 
regional office should also furnish the 
veteran with release forms and request 
that he provide the dates of treatment, 
and names and addresses of any physicians 
or medical facilities which treated him 
since discharge from service for his 
claimed diabetes mellitus and vertigo; 
and any service-connected disability 
affecting his employability.  The RO 
should then obtain copies of relevant 
treatment records from these named 
physicians or medical facilities.  

2.  Thereafter, the RO should make 
arrangements for appropriate examinations 
to determine the nature and etiology of 
the veteran's diabetes mellitus and 
vertigo.  All clinical tests which are 
deemed appropriate should be conducted.  
The claims folder should be made 
available to the examiners prior to and 
during the examinations, and the 
examiners should review the appellant's 
records.  Specifically, the examiners 
should express opinions concerning 
whether there is any etiological 
relationship between any present diabetes 
mellitus or vertigo, and his military 
service, including any incident occurring 
during service, or as related to a 
service-connected disability, including 
his tinnitus and hearing loss.  

The RO should also schedule the veteran 
for a VA examination to determine the 
manifestations and current severity of 
the veteran's service-connected 
postoperative residuals of carcinoma of 
the prostate.  All indicated tests and 
studies are to be conducted, including 
those necessary to determine the nature 
and extent of the veteran's claimed bowel 
involvement which can be attributed to 
his prostate surgery and the follow-up 
treatment.  All findings should be 
reported in detail.  The examiner should 
specifically comment on the severity of 
any condition found and associated with 
the service-connected postoperative 
residuals of carcinoma of the prostate, 
and if none is shown, so state.  

An opinion with complete rationale should 
be given on the impact on his 
employability caused by the service-
connected postoperative residuals of 
carcinoma of the prostate and his other 
service connected disabilities.  In 
addition, if the veteran is found to be 
unemployable, the examiner is 
specifically requested to comment on 
whether, and the extent to which, the 
veteran's unemployability is due to his 
service-connected disabilities.  If the 
veteran is not found to be unemployable, 
then the examiner should comment on the 
extent to which the veteran's service-
connected disabilities impact his ability 
to engage in more than marginal 
employment.  
  
3.  The RO should then re-adjudicate the 
veteran's claims for service connection 
for diabetes mellitus and vertigo, and 
for a TDIU, taking into consideration all 
pertinent laws and regulations effective 
at the time of adjudication.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished with a supplemental statement 
of the case and should be afforded the 
applicable time period in which to 
respond.

After such actions have been completed, the RO should review 
the appellant's claim for service connection for a cervical 
spine disability again.  If there is a denial of the claim, 
the case should be processed in accordance with appropriate 
appellate procedures, including the issuance of a 
supplemental statement of the case.  No action is required of 
the appellant unless and until he receives further notice.  
The purpose of this remand is to procure clarifying data, and 
to provide due process.  The Board intimates no opinion, 
either legal or factual, as to the ultimate determination 
warranted in this case.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ROBERT D. PHILIPP 
	Member, Board of Veterans' Appeals



 



